Citation Nr: 9911603	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for thyroid disease, 
residuals of Lyme disease, sinusitis, a retention cyst in the 
nose, arthritis, cystic tumors of the body, dry skin of the 
legs, disability manifested by low blood pressure, a 
disability manifested by memory loss, a disability manifested 
by vertigo, a disability manifested by shortness of breath, 
and a disability manifested by pressure in the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961, and from June 1970 to January 1993.  

The veteran has been granted service connection for tinnitus, 
evaluated as 10 percent disabling, sensorineural hearing loss 
of the left ear, evaluated as zero percent disabling, a low 
back disability, evaluated as zero percent disabling, 
residuals of hemorrhoidectomies, evaluated as zero percent 
disabling, a scar, residual of appendectomy, evaluated as 
zero percent disabling, and onychomycosis of the toenails, 
evaluated as zero percent disabling.  Originally, the 
regional office had denied service connection for 
onychomycosis of the toenails.  However, subsequent to a 
statement of the case being issued to the veteran relating to 
all of the issues, including service connection for 
onychomycosis of the toenails, the regional office granted 
service connection for this disability, evaluating the 
disability as zero percent disabling.  The veteran did not 
disagree with the rating assigned; consequently, there is no 
remaining issue for appellate consideration with regard to 
this issue.  Holland v. Brown, 124 F. 3d 42 (1997).  

This appeal arises from a determination by the regional 
office denying service connection for the claimed 
disabilities as not being well grounded, because such 
disabilities were not manifested after discharge from 
service.  

After reviewing the current record, the Board will remand the 
issues of service connection for sinusitis, a retention cyst, 
a disability manifested by vertigo, residuals of Lyme 
disease, and arthritis, as indicated below.  


FINDINGS OF FACT

1.  The claim for service connection for thyroid disease is 
not plausible.  

2.  The claims for service connection for dry skin of the 
legs and a cystic tumor of the body are not plausible.  

3.  The claims for service connection for disabilities 
manifested by low blood pressure, memory loss, pressure in 
the chest, and shortness of breath are not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well grounded 
claims for entitlement to service connection for thyroid 
disease, dry skin of the legs, cystic tumors of the body, 
chronic disability manifested by low blood pressure, chronic 
disability manifested by shortness of breath, chronic 
disability manifested by pressure in the chest, or chronic 
disability manifested by memory loss.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran has maintained that the claimed 
disabilities were present in service, are chronic in nature, 
and have been manifested after discharge from service.  

I.  Background

The service medical records for the veteran's first period of 
service are not available.  The veteran has not contended 
that any of the claimed disabilities had their inception 
during this first period of service, or were at any time 
manifested during this first period of service.  

The service medical records indicate that early in the 
veteran's second period of service thyroid disease was 
suspected, and that medication for such thyroid disease was 
prescribed.  However, on examination for discharge from 
service in October 1992, the veteran only reported a history 
of a thyroid condition, and indicated that he had stopped 
taking the thyroid medication for many years.  

The veteran complained of dizziness in November 1970, and he 
had similar complaints on occasion throughout service.  The 
service medical records show that the veteran had diastolic 
blood pressure readings below 70 on occasion during the 
1980's.  There were no blood pressure readings indicative of 
hypertension.  On occasion, he also complained of shortness 
of breath, memory loss, and pressure in the chest.  Various 
chest X-rays, treadmill tests, and electrocardiograms 
throughout service were interpreted as within normal limits.  
No organic cardiovascular disease or heart disease was found 
or diagnosed during service.  

The veteran was treated for a ganglion of the left wrist 
which was excised in 1975, Bell's palsy in 1986, Lyme disease 
between 1986 and 1989, and an ulnar irritation in 1990.  
Aside from complaints and manifestations associated with 
these disabilities, various electroencephalograms, 
electromyograms, and other neurological tests and 
examinations were interpreted as within normal limits.  No 
identifiable organic neurological disability or disability 
manifested by memory loss was found or diagnosed in service.  

The veteran was treated on one occasion in February 1975 for 
a rash, believed to be due to a drug reaction.  He was also 
treated for seborrhea in January 1980, and a certain shampoo 
was recommended.  He was treated for urticaria in July 1991, 
believed to be due to insect bites.  He was also treated for 
removal of a small nodule on the arm in February 1977.  Aside 
from these acute conditions, the service medical records are 
negative for any complaints, findings, or diagnoses of a 
chronic condition manifested by dry skin of the legs or a 
chronic disability of cystic tumors.  

On an annual physical examination in October 1991 and on the 
veteran's examination for discharge from service in October 
1992, his complete medical history was reviewed.  The 
physical examination was essentially normal on both 
occasions, and no organic heart disease or organic 
cardiovascular disease was noted.  Chest X-rays were reported 
normal.  These examinations failed to show any findings or 
diagnoses of thyroid disease, cystic tumors, an identifiable 
neurological disability, an identifiable chronic disability 
manifested by shortness of breath, an identifiable chronic 
disability manifested by memory loss, an identifiable chronic 
disability manifested by low blood pressure, or an 
identifiable chronic disability manifested by pressure in the 
chest.  

On a Department of Veterans Affairs (VA) general medical 
examination in July 1993, the veteran's medical history was 
reviewed.  It was noted that the veteran had a history in 
service of complaints of dizziness and vertigo with various 
CT scans, MRI's, and electroencephalograms being normal.  It 
was indicated also that the veteran had complaints of chest 
tightness and shortness of breath, with no evidence 
previously of angina or coronary artery disease, and no 
medication being prescribed for these complaints.  The 
veteran indicated that he was not taking any medication for a 
thyroid condition. 

On physical examination of the skin, there was no dermatitis, 
rash, eczema, or manifestations of a winter itch.  The skin 
was pink, moist, and normal.  The evaluation of the 
cardiovascular system and respiratory system was essentially 
normal.  Examination of the feet was normal, as was 
examination of the nervous system.  A chest X-ray and 
electrocardiogram were reported normal.  Blood pressure was 
98 over 64.  The diagnoses included no evidence of thyroid 
disease, no evidence for tumors or cysts, and no coronary 
artery disease.  

On a special dermatology examination, the veteran complained 
that his skin would become dry during the winter and itch.  
On physical examination, the skin was grossly normal, with no 
lesions. 

He indicated that he has dry skin in the winter, and that he 
has a long history of shortness of breath, although 
electrocardiograms have all been negative.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91-93 (1993).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of the 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The service medical records indicate that early in the 
veteran's service career thyroid disease was suspected, and 
that medication for thyroid disease was prescribed.  However, 
on examination for discharge from service in October 1992, 
the veteran only reported a history of a thyroid condition, 
and indicated that he had stopped taking the thyroid 
medication for many years.  Thyroid disease was not found on 
discharge from service, and there has been no medical opinion 
or medical examination after discharge from service 
indicating the presence of thyroid disease.  Without evidence 
of a current disability indicative of thyroid disease, the 
claim for service connection for thyroid disease is not well 
grounded, and must be denied.  

In the same manner, the veteran had removal of a small nodule 
on his arm in February 1977.  This was an acute condition 
which was removed by surgery.  The service medical records 
are negative for any complaints, findings, or diagnoses 
indicative of a chronic disability manifested by cystic 
tumors.  The examination for discharge from service failed to 
show the presence of cystic tumors, and there is no medical 
evidence or medical opinion showing the presence of cystic 
tumors after discharge from service.  Without evidence of a 
current disability, the claim for service connection for 
cystic tumors is not well grounded, and must be denied.  
Further, if the veteran does have some growths on his skin 
currently, there is no medical evidence or opinion presently 
of record indicating that such growths are etiologically 
related to a chronic skin disability which was present and 
had its inception in service.

Again, the veteran may have experienced dry skin in service.  
However, this disability was not manifested on an annual 
physical examination in October 1991, or on the retirement 
physical examination in October 1992.  In addition, there is 
no medical evidence or medical opinion showing the presence 
of such disability after discharge from service.  Without 
evidence of the presence of such disability at discharge from 
service or after discharge from service, the claim for 
service connection for dry skin of the legs is not well 
grounded, and must be denied.  

The veteran has complained that he had occasional shortness 
of breath, pressure in the chest, and hyportension in 
service.  However, various cardiovascular examinations in 
service and after service failed to show any findings or 
diagnoses indicative of chronic organic cardiovascular 
disease or chronic organic heart disease.  No examination 
after service, including the VA examination or examination by 
private physicians, have shown the presence of chronic 
cardiovascular disease or chronic organic heart disease.  
Without evidence of an identifiable, chronic disability by 
shortness of breath, pressure in the chest, or hypotension, 
the claims for service connection for disability manifested 
by shortness of breath, pressure in the chest, or hypotension 
are not well grounded, and must be denied.  

The veteran has also complained that he had memory loss in 
service, and that such memory loss continued after discharge 
from service.  However, various neurological studies in 
service failed to show the presence of neurological disease 
indicative of a disability manifested by memory loss.  This 
complaint has not been shown to be related to the veteran's 
Lyme disease either.  Further, an identifiable disability 
manifested by memory loss has not been demonstrated medically 
after discharge from service.  In this regard, Dr. Nelson 
indicated in a letter in November 1997 that the veteran's 
complaints relating to memory problems should be studied 
further as a possible residual of Lyme disease.  However, a 
subsequent letter by Dr. Nelson in November 1998, while 
indicating further study of the veteran's various problems, 
made no mention of the presence of an identifiable, organic 
disability manifested by memory loss.  Since there is no 
current finding or diagnosis of an identifiable disability 
manifested by memory loss, the claim for service connection 
for a disability manifested by memory loss is not well 
grounded, and must be denied.  


ORDER

Entitlement to service connection for thyroid disease, dry 
skin of the legs, cystic tumors of the body, a disability 
manifested by low blood pressure, a disability manifested by 
pressure in the chest, a disability manifested by shortness 
of breath, and a disability manifested by memory loss is not 
warranted.  To this extent, the benefits sought on appeal are 
denied.  


REMAND

The service medical records show that the veteran was treated 
on several occasions during service for sinusitis, with an 
infectious etiology.  X-rays of the sinuses in 1975 showed 
evidence of right maxillary sinusitis, and examination in 
September 1986 indicated evidence of a left maxillary sinus 
retention cyst.  While the VA examination in July 1993 was 
negative on physical examination, it is noted that X-rays of 
the sinuses were not performed.  The veteran did present 
clinical notes from the Hackley Medical Center indicating 
that he was treated for sinusitis in May 1994, and that he 
continued to receive a nasal spray after such episode.  The 
Board believes that another examination of the veteran, to 
include X-rays of the veteran's sinuses, should be 
accomplished prior to final appellate consideration of the 
claims for service connection for sinusitis and a nasal 
retention cyst.  

In addition, it is noted that the service medical records 
show various complaints of vertigo or dizzy spells, and 
arthritic-type pain in the feet and hands during service.  
While X-rays of the hands were negative on the July 1993 VA 
examination, a statement by Dr. Nelson in November 1998 noted 
that the veteran recently had a rheumatology evaluation which 
resulted in X-ray evidence of degenerative changes in 
multiple joints, with chronic synovitis in his fingers.  It 
is also noted that the clinical notes from the Hackley 
Medical Center indicated that the veteran presented with a 
severe episode of vertigo in August 1994, and that another 
physician noted continuing symptoms of vertigo after the VA 
examination.  

While the VA examination in July 1993 indicated that previous 
testing for the etiology of the vertigo had been within 
normal limits, the examination also indicated that hearing 
tests and ear examinations were also within the range of 
normal.  However, the veteran has been granted service 
connection for tinnitus and hearing loss in the left ear, and 
there is some question as to whether the dizzy spells 
experienced by the veteran in service and after service may 
be related to some form of ear problem or dysfunction.  The 
Board believes that further examination for the claimed 
arthritis and dizzy spells is advisable prior to final 
appellate review.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should request 
that Dr. Nelson provide copies of the 
physical examinations and X-ray studies 
which show degenerative changes in some 
of the veteran's joints, as well as 
chronic synovitis of the fingers.  

2.  The regional office should make 
arrangements for special examinations of 
the veteran to determine whether the 
veteran has sinusitis, a retention cyst 
of the nose, arthritis of multiple joints 
with synovitis of the fingers, and an 
identifiable disability manifested by 
dizzy spells.  Ear, nose and throat 
examination, as well as orthopedic and 
rheumatology examinations, should be 
conducted.  All clinical tests, including 
X-rays of the sinuses and nose, and 
X-rays of various joints, should be 
conducted, if deemed necessary for the 
examination.  The claims folder should be 
made available to the examiners prior to 
and during the examinations of the 
veteran.  

The examiner on the ear, nose and throat 
examination should provide an opinion 
concerning whether the veteran has 
sinusitis and/or a retention cyst of the 
nose, and whether it is at least as 
likely as not that such disabilities, if 
present, are related to disabilities 
noted in service.  In addition, such 
examiner should express an opinion 
concerning whether it is at least as 
likely as not that the veteran's vertigo 
or dizzy spells are in any way related to 
the veteran's service-connected 
disabilities of tinnitus or high 
frequency hearing loss of the left ear, 
to the veteran's sinusitis, or to any 
disability or incident noted in service.  
Finally, the orthopedic examiner and 
rheumatology examiner should express an 
opinion concerning whether the veteran 
currently has arthritis, and whether it 
is at least as likely as not that such 
disability, if present, is etiologically 
related to any disability treated or 
found in service.  

When the above actions have been completed, the regional 
office should again review the veteran's claims for service 
connection for sinusitis, a retention cyst, a disability 
manifested by vertigo, residuals of Lyme disease, and 
arthritis.  If any of the claims is denied, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




